Gilbert, J.
An action for land in which the declaration shows on its face that the plaintiff has no such estate in the land sued for as will authorize a recovery, hut has only a contract of rent covering less than five years, is properly dismissed on general demurrer.

Judgment affirmed.


All the Justices concur.

Complaint for land. Before Judge' Morris. Cobb superior court. May 5, 1918.
J. Z. Foster, for plaintiff. P. F. Brock, Miller & Jones, and Bryan, Jordan & Middlebroolcs, for defendants.